United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-87
Issued: May 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 24, 2011 appellant filed a timely appeal from the April 28, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) finding an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether appellant received a $7,225.25 overpayment of
compensation; and (2) whether OWCP abused its discretion by refusing to waive recovery of the
overpayment.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on August 2, 1993 appellant, then a 48-year-old problem resolution
officer, sustained a lumbar strain, chest wall contusion and bilateral knee contusions after a taxi
began moving while she was exiting.2 Appellant stopped work on August 19, 1993 and OWCP
paid wage-loss compensation for total disability.
Appellant retired from the employing establishment in late 2004 and elected to continue
to receive OWCP compensation benefits. A May 19, 2005 document from the Office of
Personal Management (OPM) noted that appellant elected Postretirement Basic Life Insurance
(PRBLI) effective January 9, 2005.3
On July 27, 2010 the Social Security Administration (SSA) advised OWCP that, effective
June 1, 2010, appellant began receiving Federal Employment Retirement System (FERS)
retirement benefits. The SSA reported the amount of appellant’s benefits with and without
FERS. OWCP was also advised by OPM that appellant elected to be converted to PRBLI, but
that deductions for PRBLI premiums were not made from her compensation payments beginning
January 9, 2005. Effective August 1, 2010, it adjusted appellant’s wage-loss compensation
based on the FERS offset received as part of her SSA retirement benefits and began to make
deductions for PRBLI premiums.
In an August 10, 2010 letter, OWCP made a preliminary determination that appellant
received an overpayment of compensation in the amount of $7,225.25 from January 9, 2005 to
July 31, 2010 as deductions for PRBLI premiums were not made from her wage-loss benefits. It
also made a preliminary determination that she was not at fault in the creation of the
overpayment. OWCP advised appellant that she could submit evidence challenging the fact,
amount, or finding of fault and request waiver of the overpayment. It informed appellant that she
could submit additional evidence in writing or at a prerecoupment hearing, but that a
prerecoupment hearing must be requested within 30 days of the date of the written notice of
overpayment. OWCP requested that appellant complete and return an enclosed overpayment
recovery questionnaire form within 30 days even if she was not requesting waiver of the
overpayment.4
Appellant requested a prerecoupment hearing in connection with the $7,225.25
overpayment. She submitted an overpayment recovery questionnaire form, completed on
September 9, 2010, in which she disputed the amount but she did not provide any of the
2

OWCP later accepted that appellant sustained post-traumatic stress disorder and insomnia as a consequence of
the August 2, 1993 accident.
3

The document showed that no PRBLI premium deductions were made.

4

On September 22, 2010 OWCP issued a preliminary determination that appellant received an overpayment of
compensation in the amount of $1,102.44 on the basis that her compensation benefits were not reduced by the
applicable SSA/FERS offset for the period June 1 to August 28, 2010. It later finalized this preliminary
determination and found that it was not subject to waiver. Appellant has not contested OWCP’s findings with
respect to the $1,102.44 overpayment and the matter is not currently before the Board.

2

requested financial information. Appellant asserted that she did not elect PRBLI and claimed
that she was never advised that she had to pay such premiums upon retirement.
In an October 5, 2010 letter, OWCP clarified how it computed the overpayment of
compensation due to a lack of deductions for PRBLI premiums. It noted that the rate for PRBLI
prior to appellant’s 65th birthday was $2.15 per month and after her 65th birthday it was $1.83 a
month. These monthly rates were for each $1,000.00 of the basic insurance amount in effect at
the time of appellant’s retirement.5 Based on the information provided by OPM regarding the
insurance premium rates, it calculated the overpayment amount of $7,225.25.
Appellant submitted another overpayment recovery questionnaire form, completed on
October 22, 2010. She continued to dispute the $7,225.25 overpayment without providing any of
the requested financial information. Appellant stated that she had contacted the SSA and was
told that there was no problem with her retirement arrangements.
On February 25, 2011 a prerecoupment hearing was held by telephone with an OWCP
hearing representative. Appellant contended that she did not owe any money for PRBLI
premiums. She noted that, in a June 4, 1998 letter, OWCP advised her that she would be paid
compensation under the conditions set forth in the letter, namely that, if she had basic life
insurance, Federal Employees’ Group Life Insurance Program (FEGLI) would continue at no
cost to her.6 Appellant asserted that she had never received any communication telling her
anything different regarding her compensation payments. When she retired, the employing
establishment asked if she wanted to continue her FEGLI and noted that she responded in the
affirmative. Appellant assumed that her life insurance would continue to be paid and believed
that OWCP would advise her if anything changed. She stated that when she retired OPM had her
complete forms advising that she wanted to continue her life insurance. Appellant indicated that
she did not have a normal retirement briefing where she sat down with someone, but rather
discussed the matter over the telephone and had forms sent to her to complete. She stated that
when she retired she could not recall requesting PRBLI. Appellant asserted that had she known
the rate would be about $90.00 a month she would not have requested the coverage.7 She stated
that OWCP initially advised her that the rate was $2.15 and $1.83 a month. When appellant
pointed out that these rates, computed from 2005, would not total $7,225.25, she was informed
that the rates were for each $1,000.00 of coverage. The hearing representative asked appellant
about providing financial information as requested on the overpayment recovery questionnaire
form. Appellant stated that she was financially able to repay the overpayment. When further
advised that providing the financial information would be used to determine the method of
recovery of the overpayment, appellant responded that she did not want to deal with the matter
anymore.

5

The record contains computer records detailing how the calculations of the required PRBLI premiums were
made.
6

The record contains a June 4, 1998 letter to appellant in which OWCP stated, “If you have basic life insurance
(FEGLI), coverage will continue at no cost to you.”
7

The Board notes that the monthly average for PRBLI premiums was actually greater than $90.00.

3

In an April 28, 2011 decision, OWCP’s hearing representative determined that appellant
received a $7,225.25 overpayment of compensation. He found that she was not at fault in the
creation of the overpayment and that the overpayment was not subject to waiver. The hearing
representative found that the overpayment occurred when required PRBLI premiums were not
deducted from appellant’s compensation between January 9, 2005 and July 31, 2010. Waiver of
recovery of the overpayment was not warranted as appellant did not submit the requested
financial information.8
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of her duty.9 Section 8129(a) of FECA provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”10
Section 8116(a) of FECA provides that while an employee is receiving compensation or
if she has been paid a lump sum in commutation of installment payments until the expiration of
the period during which the installment payments would have continued, the employee may not
receive salary, pay or remuneration of any type from the United States, except in limited
specified instances.11
Under FEGLI, most civilian employees of the Federal Government are eligible to
participate in basic life insurance and one or more of the options.12 The coverage for basic life
insurance is effective unless waived13 and the premiums for basic and optional life insurance
coverage are withheld from the employee’s pay.14 While the employee is receiving
compensation under FECA, deductions for insurance are withheld from the employee’s
compensation.15 At separation from the employing establishment, FEGLI insurance will either
8

OWCP’s hearing representative also finalized OWCP’s preliminary determination that appellant received an
overpayment of compensation in the amount of $1,102.44 because her compensation benefits were not reduced by
the applicable SSA/FERS offset for the period June 1 to August 28, 2010. As previously noted, this matter is not
currently before the Board.
9

5 U.S.C. § 8102(a).

10

Id. at § 8129(a).

11

Id. at § 8116(a).

12

Id. at § 8702(a).

13

Id. at § 8702(b).

14

Id. at § 8707.

15

Id. at § 8707(b)(1).

4

terminate or be continued under “compensationer” status. If the compensationer chooses to
continue basic and optional life insurance coverage, the schedule of deductions made will be
used to withhold premiums from his or her compensation payments.16 When an under
withholding of life insurance premiums occurs, the entire amount is deemed an overpayment of
compensation because OWCP must pay the full premium to OPM upon discovery of the error.17
ANALYSIS -- ISSUE 1
The Board finds that appellant received a $7,225.25 overpayment of compensation.
Appellant received OWCP compensation for the period January 9, 2005 to July 31, 2010 but did
not have $7,225.25 in PRBLI premiums deducted for this period. OWCP was advised by OPM
that appellant elected, effective January 9, 2005, to be converted to PRBLI. However,
deductions for PRBLI premiums were not made from appellant’s wage-loss compensation
payments until August 1, 2010. Before OWCP and on appeal to the Board, appellant stated that
when she retired she did not recall requesting PRBLI coverage. She asserted that she just wanted
her previous life insurance to continue as before and that no one advised her that there would be
any change in her compensation benefits. The Board finds, however, that appellant has not
provided any evidence to show that she declined PRBLI coverage. Appellant stated that OWCP
failed to advise her of any change in her benefits after retirement and asserted that, had she
known the cost of the PRBLI premiums, she would not have requested the coverage. Such
circumstances would not have any bearing on whether appellant actually received an
overpayment of compensation due to the failure to make deductions for PRBLI premiums.18
OWCP explained how it computed the amount of the PRBLI premiums for the period January 9,
2005 to July 31, 2010 based on the information provided by OPM.
The record establishes that appellant received $7,225.25 in compensation for the period
January 9, 2005 to July 31, 2010 that she was not entitled to receive. Therefore, OWCP properly
determined that appellant received a $7,225.25 overpayment.
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter
that rests within OWCP’s discretion pursuant to statutory guidelines.19 These statutory
guidelines are found in section 8129(b) of FECA which states: “Adjustment or recovery [of an
overpayment] by the United States may not be made when incorrect payment has been made to
an individual who is without fault and when adjustment or recovery would defeat the purpose of
this subchapter or would be against equity and good conscience.”20 Since OWCP found
16

Id. at § 8706(b).

17

5 U.S.C. § 8707(d); see Keith H. Mapes, 56 ECAB 130 (2204); James Lloyd Otte, 48 ECAB 334 (1997).

18

Appellant submitted a June 4, 1998 letter addressed to her in which OWCP stated, “If you have basic life
insurance (FEGLI), coverage will continue at no cost to you.” However, this letter does not relate to appellant’s
circumstances after her retirement.
19

See Robert Atchison, 41 ECAB 83, 87 (1989).

20

5 U.S.C. § 8129(b).

5

appellant to be without fault in the matter of the overpayment, then, in accordance with section
8129(b), OWCP may only recover the overpayment if it determined that recovery of the
overpayment would neither defeat the purpose of FECA nor be against equity and good
conscience.
Section 10.438 of OWCP’s regulations provide:
“(a) The individual who received the overpayment is responsible for providing
information about income, expenses and assets as specified by OWCP. This
information is needed to determine whether or not recovery of an overpayment
would defeat the purpose of FECA or be against equity and good conscience.
This information will also be used to determine the repayment schedule, if
necessary.
“(b) Failure to submit the requested information within 30 days of the request
shall result in denial of waiver, and no further request for waiver shall be
considered until the requested information is furnished.”21
ANALYSIS -- ISSUE 2
OWCP properly determined that appellant did not establish entitlement to waiver of
recovery of the $7,225.25 overpayment under the above-described standards. Appellant did not
provide financial information within the appropriate time to show that she was entitled to waiver
of the overpayment. Despite being advised of the importance of providing financial information
on an overpayment recovery questionnaire form, she failed to provide such information. For
these reasons, OWCP properly determined that appellant did not show that recovery of the
overpayment would defeat the purpose of FECA or be against equity and good conscience.
Therefore, OWCP properly denied waiver of recovery of the $7,225.25 overpayment.22
CONCLUSION
The Board finds that appellant received a $7,225.25 overpayment of compensation. The
Board further finds that OWCP did not abuse its discretion by refusing to waive recovery of the
overpayment.

21

20 C.F.R. § 10.438.

22

On appeal, appellant asserted that OWCP told her that she did not have to complete an overpayment recovery
questionnaire form, but there is no evidence in support of this assertion.

6

ORDER
IT IS HEREBY ORDERED THAT the April 28, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

